EXHIBIT 99.7 TECHNICAL REPORT -THE NORTH BULLFROG PROJECT, BULLFROG MINING DISTRICT, NYE COUNTY, NEVADA APRIL 1, 2014 PREPARED FOR: CORVUS GOLD INC. BY QUALIFIED PERSONS: Scott E. Wilson, SME Metal Mining Consultants, Inc. 9137 S. Ridgeline Blvd., Ste. 140 Highlands Ranch, CO 80129 720-348-1646 Gary Giroux, M.A. Sc., P. Eng. Giroux Consultants Ltd. 1215-675 W. Hastings St. Vancouver, B.C. V6B 1N2 604-684-0899 Herbert C. Osborne, Metallurgical Eng., SME H. C. Osborne and Associates 12885 Lanewood Street Commerce City, CO 80022 303-654-0431 April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |2 DATE AND SIGNATURE PAGE Corvus Gold Inc.: Technical Report – The North Bullfrog Project, Bullfrog Mining District, Nye County, Nevada. The effective date of this report is March 25, 2014. Dated this 1ST day of April, 2014 (signed) Scott Wilson Scott E. Wilson, SME Geologist (signed) Gary H. Giroux [Sealed] Gary H. Giroux, M.A. Sc., P. Eng. Geological Engineer (signed) Herbert Osborne Herbert Osborne, SME Metallurgist April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |3 AUTHOR’S CERTIFICATE Scott E. Wilson I, Scott E. Wilson, do hereby certify that: 1) I am President of Metal Mining Consultants, Inc., 9137 Ridgeline Blvd., Suite 140, Highlands Ranch, CO, USA 80129. 2) I have graduated from California State University, Sacramento in 1989 with a B.A. Geology. 3) I am a Registered Member of the Society of Mining, Metallurgy and Exploration (SME, #4025107RM). 4) I have worked on gold and other mineral exploration and mining projects for 23 years since my graduation from California State University, Sacramento. I have been continuously employed in mining during this period. 5) I have read the definition of “Qualified Person” set out in National Instrument 43-101 (“NI 43-101”) and certify that, by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, which includes acting as a Long Range Planning Engineer at Round Mountain, Nevada from 1994 through 1998 as well as numerous roles in equipment sizing studies as a consultant for U.S. Borax, Allied Nevada Gold Corporation and Placer Dome’s Bald Mountain Mine, I fulfill the requirements to be a “Qualified Person” for the purposes of NI 43-101. 6) I am responsible for the preparation of all sections of the technical report entitled “Technical Report - The North Bullfrog Project, Bullfrog Mining District, Nye County, Nevada” dated April 1, 2014 (the “Technical Report”), with the specific exceptions of Section 13, Sections 14.1-14.6 and Section 14.8, and the relevant portions of Sections 1, 17 and 18. I have visited the property on January 30 and 31, 2013, and on March 24th, 2014. 7) Prior to being retained by Corvus Gold Inc. (the “issuer”), I have not had prior involvement with the property that is the subject of the Technical Report. 8) As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the portions of the Technical Report for which I am responsible contain all scientific and technical information that is required to be disclosed to make the portions of the Technical Report for which I am responsible not misleading. 9) I am independent of the issuer applying all of the tests in section 1.5 of NI 43-101. 10) I have read NI 43-101, and the portions of the Technical Report for which I am responsible have April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |4 been prepared in compliance with NI 43-101. Dated this 1st day of April, 2014 (signed) Scott Wilson Scott Wilson, SME April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |5 AUTHOR’S CERTIFICATE Gary H. Giroux I, Gary H. Giroux, of 982 Broadview Drive, North Vancouver, British Columbia, Canada do hereby certify that: 1) I am a consulting geological engineer with an office at #1215 - 675 West Hastings Street, Vancouver, British Columbia. 2) I am a graduate of the University of British Columbia in 1970 with a B.A. Sc. and in 1984 with a M.A. Sc., both in Geological Engineering. 3) I am a member in good standing of the Association of Professional Engineers and Geoscientists of the Province of British Columbia. 4) I have practiced my profession continuously since 1970. I have had over 30 years’ experience estimating mineral resources. I have previously completed resource estimations on a wide variety of precious metal deposits both in B.C. and around the world, many similar to the North Bullfrog project. 5) I have read the definition of “qualified person” set out in National Instrument 43-101 (“NI 43-101”) and certify that by reason of my education, past relevant work experience and affiliation with a professional association (as defined in NI 43-101), I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 6) I am responsible for the preparation of Section 14 (with the exception of Section 14.7 and 14.9) and the relevant portions of Sections 1, 17 and 18 of the technical report titled “Technical Report - The North Bullfrog Project, Bullfrog Mining District, Nye County, Nevada” dated April 1, 2014 (the “Technical Report”). I have not visited the property. 7) Prior to being retained by International Tower Hill Mines Ltd. (predecessor in interest to Corvus Gold Inc. (the “issuer”)), I have not had prior involvement with the property that is the subject of the Technical Report. 8) As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the portions of the Technical Report for which I am responsible contain all scientific and technical information that is required to be disclosed to make the portions of the Technical Report for which I am responsible not misleading. 9) I am independent of the issuer applying all of the tests in section 1.5 of NI 43-101. 10) I have read NI 43-101, and the portions of the Technical Report for which I am responsible have April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |6 been prepared in compliance with NI 43-101. Dated this 1st day of April, 2014 (signed) Gary H. Giroux [Seal] Gary H. Giroux, P. Eng., M.A. Sc. April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |7 AUTHOR’S CERTIFICATE Herbert Osborne I, Herbert Osborne, do hereby certify that: 1) I am a consulting metallurgical engineer and reside at 12885 Lanewood Street, Commerce City, CO, USA 80022. 2) I am a graduate of the Colorado School of Mines with a degree in Metallurgical Engineering. 3) I am Registered Member No. 2430050 RM, in good standing, of the Society of Mining, Metallurgy and Exploration. 4) I have worked in the Mineral Processing Industry for a total of 52 years after attending the Colorado School of Mines. During this time, I have held positions as Mill Engineer, Mill Superintendent, Plant Superintendent, Mine Manager and Manager of Mines. I have been a practicing consulting engineer since 1983. 5) I have read the definition of “qualified person” set out in National Instrument 43-101 (“NI 43-101”) and certify that by reason of education, past relevant work experience, and affiliation with a professional associations (as defined in NI 43-101), I fulfill the requirements to be a “qualified person” for the purposes of NI 43-101. 6) I am responsible for the preparation of Section 13, and relevant portions of Sections 1, 17 and 18, of the technical report titled “Technical Report - The North Bullfrog Project, Bullfrog Mining District, Nye County, Nevada” dated April 1, 2014 (the “Technical Report”). I have not visited the North Bullfrog Property. 7) Prior to being retained by Corvus Gold Inc. (the “issuer”), I have not had prior involvement with the property that is the subject of the Technical Report. 8) As of the effective date of the Technical Report, to the best of my knowledge, information and belief, the portions of the Technical Report for which I am responsible contain all scientific and technical information that is required to be disclosed to make the portions of the Technical Report for which I am responsible not misleading. 9) I am independent of the issuer applying all of the tests in section 1.5 of NI 43-101. 10) I have read NI 43-101, and the portions of the Technical Report for which I am responsible have April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |8 been prepared in compliance with NI 43-101. Dated this 1st day of April, 2014 (signed) Herbert Osborne Herbert Osborne, SME April, 2014 Corvus Gold Inc. Technical Report – North Bullfrog Project Page |9 TABLE OF CONTENTS 1
